          Case 1:20-cv-00799-NONE-GSA Document 23 Filed 09/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   GIGI FAIRCHILD-LITTLEFIELD,                  1:20-cv-00799-NONE-GSA-PC
12                 Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                  REQUEST FOR EVIDENCE AS
13         vs.                                    PREMATURE
                                                  (ECF No. 11.)
14   R. AMEZCUA, et al.,
15               Defendants.
16

17          Gigi Fairchild-Littlefield (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On June 9, 2020, Plaintiff
19   filed the Complaint commencing this action. (ECF No. 1.) The Complaint awaits the court’s
20   screening under 28 U.S.C. § 1915.
21          On July 14, 2020, Plaintiff filed a request for the court to order the Central California
22   Women’s Facility to provide her with audio/video evidence. (ECF No. 11.)
23          Plaintiff’s request is premature as discovery has not yet been opened in this case. Plaintiff
24   is advised that the court will issue a scheduling order opening discovery after the Complaint has
25   been served and one or more of the defendants has filed an Answer to the Complaint. At this
26   stage of the proceedings Plaintiff’s Complaint awaits the court’s requisite screening process.
27   Service of process shall not be initiated until the court has screened the Complaint and finds that
28   Plaintiff states a cognizable claim(s). Therefore, it is not time for discovery in this action and

                                                     1
          Case 1:20-cv-00799-NONE-GSA Document 23 Filed 09/17/20 Page 2 of 2



 1   Plaintiff’s request to obtain discovery at this stage of the proceedings shall be denied.
 2          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for evidence, filed on
 3   July 14, 2020, is DENIED as premature.
 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 17, 2020                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
